That part of the judgment which dismissed the plaintiff’s second and third causes of action reversed on the law and the facts, with costs, and plaintiff is awarded judgment, with costs, decreeing that defendant Nicholas Haag is the actual and beneficial owner of the premises described in the complaint, and that defendant Elly Haag holds title to said premises in trust for the said Nicholas Haag. The plaintiff’s requests to find numbers 25 to 37, inclusive, are found, together with conclusions of law numbers 6 and 7, as requested by plaintiff. The undisputed proofs show that the premises in question were purchased with moneys belonging exclusively to defendant Nicholas Haag, and, under section 94 of the Real Property Law, it is presumed that the conveyance thereof to his wife was fraudulent as against his creditors. There was no attempt on the trial to disprove or overcome that presumption. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.